This case is before the court on appellant's application for rehearing.
At a former time the case was affirmed, the only complaint being that the evidence was insufficient to support the verdict, and there being then on file no statement of facts or bills of exception, as shown by the opinion of the court.
In connection with this motion for rehearing, appellant files a sworn statement from the clerk of the District Court at El Paso that a statement of facts was filed with him in time, and that it was his neglect in failing to send the same up to this court. The statement of facts is now on file in this court and has been duly considered before rendering this opinion.
As stated in the original opinion, the only contention of appellant is that the evidence is insufficient to support the conviction. Two witnesses testified positively to appellant's guilt. The testimony of one of them was attacked, and to some extent contradicted, by testimony introduced by the appellant. The evidence of the other witness is pointed and positive as to appellant's guilt, and this witness is in nowise impeached or contradicted except by the statement made by appellant's wife.
The question of the credibility of the witnesses is for the jury, and that issue having been decided in favor of the State, we do not feel that there is anything to show prejudice on the part of the jury or that they acted without due regard for the appellant's rights.
The motion is overruled.
Overruled.